NOT RECOMMENDED FOR PUBLICATION
                               File Name: 07a0562n.06
                                Filed: August 8, 2007

                                         No. 05-6113

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )
v.                                                   )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR
                                                     )    THE WESTERN DISTRICT OF
VIRGIL GOODMAN, JR.,                                 )    TENNESSEE
                                                     )
       Defendant-Appellant.                          )


Before: SILER and COOK, Circuit Judges; REEVES, District Judge.*

       PER CURIAM. Virgil Goodman, Jr., appeals his conviction and sentence for possession

of methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). We

AFFIRM.

                                     I. BACKGROUND

       In December 2003, three police officers arrived in an unmarked vehicle at Goodman’s

residence to execute a narcotics search warrant. Goodman was exiting his truck when officers

arrived. Officer Todd Bowman stated, “Police Department. Search Warrant,” and Goodman fled.

Officer Bowman followed approximately five feet behind him at all times. Goodman reached a

barbed wire fence, hesitated, and jumped the fence. He was apprehended on the other side of the



       *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
fence. A subsequent search yielded 14.3 grams of methamphetamine located within approximately

thirty feet of where he jumped the fence.

       At trial, Goodman testified that he no longer used or sold drugs after coming out of

rehabilitation. On cross-examination, he testified he told someone he faked going to rehabilitation

using forged documents. He further stated he was accepted into the Lighthouse Outreach where

Pastor Robert Flores counseled him. However, Flores testified that the Lighthouse Outreach was

closed during the months of Goodman’s alleged attendance, that he did not recognize Goodman, and

that the signature on the verifying documents was not his. Goodman sought to present evidence that

he had stopped selling drugs, but the court disallowed this evidence. Goodman was convicted of the

charge and was sentenced to 262 months’ imprisonment.

                                  II. STANDARD OF REVIEW

       Constitutional challenges to a statute are reviewed de novo. United States v. Ostrander, 411
F.3d 684, 694 (6th Cir. 2005). Challenges to the sufficiency of evidence are also reviewed de novo.

United States v. Seymour, 468 F.3d 378, 388 (6th Cir. 2006). A district court’s decision to admit or

exclude evidence is reviewed for abuse of discretion. United States v. Frederick, 406 F.3d 754, 761

(6th Cir. 2005). Where the defendant does not raise the issue in district court, sentencing is reviewed

for plain error. United States v. Oliver, 397 F.3d 369, 377 (6th Cir. 2005) (citing United States v.

Calloway, 16 F.3d 1129, 116 (6th Cir. 1997)).

                                          III. ANALYSIS

                              A. Constitutionality of 21 U.S.C. § 841

       Goodman urges this court to find 21 U.S.C. § 841 unconstitutional, as applied to him,

because there was no evidence that the drugs traveled in interstate commerce. However, we have


                                                 -2-
consistently held that an interstate nexus is not required in a § 841 prosecution. United States v.

Scales, 464 F.2d 371, 373 (6th Cir. 1972).

                                  B. Sufficiency of the Evidence

       Goodman next argues that the government failed to prove that he possessed

methamphetamine. The prosecution must prove beyond a reasonable doubt that the defendant

knowingly or intentionally possessed a controlled substance with intent to distribute. 21 U.S.C. §

841(a)(1). Possession may be actual, constructive, or joint. United States v. Paige, 470 F.3d 603,

609 (6th Cir. 2006). Although intent to distribute requires both general and specific intent, both can

be inferred merely from possession of a large quantity of a controlled substance. United States v.

White, 932 F.2d 588, 590 (6th Cir. 1991).

       A rational jury could find beyond a reasonable doubt that Goodman knowingly possessed

methamphetamine with the intent to distribute based on ample circumstantial evidence. Although

none of the officers saw Goodman throw anything, Officers Bowman and Atkinson testified that they

saw Goodman hesitate before jumping the fence, with his hands out of sight. A subsequent search

yielded the methamphetamine near the point of hesitation. Further, Officer James testified that

Goodman told him about an individual who was supposed to have left “an amount of

methamphetamine down the road” for Goodman. In a later taped interview, Officer James asked

Goodman about picking up “a certain amount of meth,” to which Goodman replied, “Un-uh.”

Combined with Goodman’s gestures, Officer James understood that to be an affirmation. A jury

could reasonably conclude that Goodman knowingly possessed the drugs.1


       1
         Goodman argues that the testimonies of Officers Atkinson and James are inconsistent and
not credible. However, “[a]ttacks on witness credibility are simply challenges to the quality of the
government’s evidence and not the sufficiency of the evidence,” United States v. Sanchez, 928 F.2d

                                                -3-
          Finally, Officer James testified that the amount of methamphetamine present, 14.3 grams,

was approximately fourteen times the amount an average user would have for personal use. The

street value of the drugs was approximately $2000.2 It was reasonable to infer that the drugs were

for resale based on quantity alone, despite the absence of baggies or scales. See White, 932 F.2d at

590.

                                          C. Prior Bad Acts

          Goodman argues that the district court abused its discretion in allowing the testimony of

Pastor Flores and Probation Officer Amanda Woods, in violation of Fed. R. Evid. 404(b). This

argument is misplaced, as the testimony did not show conformity, but rebutted statements Goodman

made during cross-examination. Fed. R. Evid. 611(b) grants the district court considerable discretion

over the scope of cross-examination. United States v. Moore, 917 F.2d 215, 222 (6th Cir.

1990).Where one party has opened the door on an issue, the opposing party may introduce evidence

to negate any false impressions created. Id.

          The theme of Goodman’s defense was that he gave up his drug-dealing lifestyle. During

cross-examination, Goodman maintained that he had attended rehabilitation, was counseled by

Flores, and approved by Woods. The district court correctly permitted introduction of rebuttal

testimony by Flores and Woods to contradict Goodman’s statements. See United States v. Johnson,

No. 98-3183, 2000 U.S. App. LEXIS 11872, at *24 (6th Cir. May 24, 2000) (unpublished) (“Prior




1450, 1457 (6th Cir. 1991), and all inferences and issues of credibility are drawn in favor of the
jury’s verdict. United States v. Salgado, 250 F.2d 438, 446 (6th Cir. 2001).
2
    This calculation was based on a street value of $100-150 per gram, as Officer James testified.

                                                 -4-
acts evidence is often the only way the Government can prove such specific intent [to distribute

drugs].”).

                                        D. Prior Good Acts

       The district court did not abuse its discretion by excluding testimony that Goodman ceased

selling drugs. Prior good acts evidence is generally inadmissible to negate criminal intent. See

Michelson v. United States, 335 U.S. 469, 477 (1948).

                              E. Treatment of Sentencing Guidelines

       Goodman’s final contention is that the district court plainly erred in treating the sentencing

guidelines as mandatory and not advisory as required by United States v. Booker, 543 U.S. 220, 259

(2005). After Booker, sentences are reviewed for reasonableness, both procedural and substantive.

United States v. Trejo-Martinez, 481 F.3d 409, 412 (6th Cir. 2007).

       The district court clearly went through its calculation and analysis. It sufficiently addressed

the relevant sentencing factors and gave Goodman an opportunity to present evidence of other factors

for consideration, explicitly acknowledging “the range I’m faced with is . . . [262 – 327 months],

unless the Court finds other factors that would take it outside that range. In my judgment, that is a

reasonable range of sentences in your case.” The court acknowledged it could go outside the

suggested range, but in this case chose not to do so, imposing the lowest suggested sentence of 262

months. There were no procedural or substantive sentencing errors.

       AFFIRMED.




                                                -5-